PER CURIAM.
Jesse Dieguez (“the client”) appeals from a trial court order granting his former attorney’s “Motion to Adjudicate and Foreclose Charging Lien and for Entry of Final Judgment for Attorneys’ Fees and Costs.” We affirm.
In this appeal, the client sets forth a number of challenges to the factual findings entered by the trial court. However, because no transcript of the proceedings below appears in the record, and the client has not opted to provide a substitute pursuant to Florida Rule of Appellate Procedure 9.200(a)(4), or 9.200(b)(4), the client is unable to provide any evidentiary support for his arguments. Conversely, the trial court’s findings are bolstered by two written retainer agreements, signed by the client, which do appear in the record.
In the absence of a proper record, a presumption of correctness attaches to the trial court’s decision and this Court’s review is limited to whether errors appear on the face of the judgment. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979); Porteous v. Porteous, 937 So.2d 1179, 1181 (Fla. 3d DCA 2006); Prymus v. Prymus, 753 So.2d 742, 742 (Fla. 3d DCA 2000). Here, the client has failed to overcome the presumption of correctness attached to the trial court’s decision, and no errors appear on the face of the trial court’s decision. Accordingly, the order on appeal is affirmed in all respects.
Affirmed.